Citation Nr: 1122904	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-25 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss.

2.  Whether new and material evidence was received in order to reopen a claim for generalized arthritis.

3.  Entitlement to service connection for generalized arthritis.

4.  Whether new and material evidence was received in order to reopen a claim for hepatitis.

5.  Entitlement to service connection for hepatitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Acting Veterans Law Judge at an April 2011 hearing that was held at the RO.

The issues of service connection for generalized arthritis and for hepatitis and for an increased rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for generalized arthritis was previously denied in a rating decision that was dated in September 1991.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the September 1991 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for generalized arthritis.

3.  The Veteran's claim for service connection for hepatitis was previously denied in a rating decision that was dated in September 1991.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

4.  The evidence received since the September 1991 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for hepatitis.


CONCLUSIONS OF LAW

1. The RO's rating decision in September 1991 that denied service connection for generalized arthritis and hepatitis is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2. New and material evidence has been received to reopen the claim of service connection for generalized arthritis. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received to reopen the claim of service connection for hepatitis. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below with respect to the issues that are decided herein, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  The additional development needed for the Veteran's claims for an increased rating for his hearing loss and service connection for generalized arthritis and hepatitis are addressed in the remand portion of this decision. 

New and Material Evidence

The Veteran seeks to reopen his previously denied claims for service connection for generalized arthritis and hepatitis.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In a June 1991 rating decision, the RO denied service connection for the Veteran's generalized hepatitis and arthritis.  The evidence considered at that time included the Veteran's service treatment records.  Service connection for arthritis was denied because while the Veteran gave a history of arthritis in service, his service treatment records did not show that he was actually diagnosed with generalized arthritis.  Service connection for hepatitis was denied because while the Veteran's service treatment records showed a positive screen, no active hepatitis was shown and the diagnosis was exposure to hepatitis in the past.  The Veteran did not timely perfect an appeal of this decision, which then became final.  

The Board acknowledges the Veteran's contention that he did not receive a copy of the June 1991 rating decision.  However, the claims file contains an October 1991 letter that informed the Veteran that his claims for generalized arthritis and hepatitis were denied and there was is no indication in the claims file that this notice was returned as undeliverable.  The Board notes that a presumption or regularity applies to the actions of public officials and the Veteran's mere allegation of non-receipt of the October 1991 letter is insufficient to rebut that presumption.   See, e.g., Hilkert v. West, 12 Vet. App. 145, 151 (1999).

Insofar as the June 1991 rating decision is final, the Board must first ascertain in this case whether new and material evidence has been received.

	A Generalized Arthritis

As noted above, the Veteran's claim for generalized arthritis was previously denied because the Veteran's service treatment records were negative for a diagnosis of generalized arthritis.  Evidence received since that time indicates that the Veteran is now diagnosed with inflammatory arthritis, which he related back to his time in the military.  At his hearing in April 2011 the Veteran contended that during service he experienced pain in his hands, right foot, shoulders, and legs and that he was seen multiple times for complaints of pain.  The Veteran's service treatment records reflect that the Veteran was seen on multiple occasions for what he then termed as "arthritis" although this condition was not definitively diagnosed by his treatment providers.  This evidence, including the current diagnosis of inflammatory arthritis and the Veteran's allegations that his joint pains began in service, is new because it was not of record at the time of the prior final denial of the claim.  It is material because it raises a reasonable possibility of substantiating the Veteran's claim for service connection for generalized arthritis.  

	B.  Hepatitis

As noted above, the Veteran's claim for service connection for hepatitis was previously denied because, while there was a positive hepatitis screen in service, there was no evidence of active hepatitis and the diagnosis was exposure to hepatitis in the past.  At the time of the prior rating decision, there was no evidence that the Veteran had hepatitis or any other type of liver disorder.  However, an August 2009 private treatment record reflects that the Veteran has now been diagnosed with suspected steatohepatitis.  This evidence is new because it was not of record at the time of the prior rating decision.  It is material because, when viewed together with other evidence of record, it raises a reasonable possibility of substantiating the Veteran's claim that he incurred some type of liver damage from his in-service exposure to hepatitis.  


ORDER

New and material evidence having been received, the claim for service connection for generalized arthritis is reopened.

New and material evidence having been received, the claim for service connection for hepatitis is reopened. 


REMAND

The Veteran's claims for generalized arthritis and hepatitis having been reopened, but additional development of these claims is required.  The Veteran should be afforded a VA examination to determine whether there is any relationship between the currently diagnosed inflammatory arthritis and the joint pains that the Veteran complained of in service.  The Veteran should also be afforded a VA examination to determine whether there is any relationship between the Veteran's positive hepatitis test in service and any currently diagnosed liver disorder.

With respect to the Veteran's claim for hearing loss, the Veteran submitted 3 private audiological evaluations and he was additionally evaluated by VA with respect to his hearing in June 2009.  The results of the June 2009 VA examination were similar to those shown on 2 of the private audiograms which were previously submitted by the Veteran.  However, the third private audiogram submitted by the Veteran, dated in August 2010, reported speech discrimination scores that were substantially lower than those which were recorded on prior examinations.  VA regulations require the use of the Maryland CNC controlled speech recognition test in conjunction with audiometric findings in order to evaluate hearing loss.  38 C.F.R. § 4.85(a).  It is unclear whether the Maryland CNC test was used to evaluate the Veteran's word recognition ability at the August 2010 private evaluation since the report of evaluation does not indicate what test was used.  In Savage v. Shinseki, --Vet. App. --, 2011 WL 13796 (Jan. 4, 2011) the Court of Appeals for Veteran's Claims held that VA has a duty to attempt to obtain clarification from the private audiologist as to whether the Maryland CNC test was used to obtain speech recognition scores.  This should be accomplished on remand.  

Further, the results of the August 2010 hearing evaluation suggest that the Veteran's hearing may have gotten worse since the prior VA examination in June 2009.  Under these circumstances, a new VA examination should be conducted to assess the current severity of the Veteran's hearing loss.  See VAOGCPREC 11-95 (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the relationship between any currently diagnosed arthritic condition and the joint pains that the Veteran complained of in service.  All necessary tests and studies should be performed.  In conjunction with the examination, the examiner should review the claims file and state that this was done in his or her report.  The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's current arthritis began in service or within a year thereafter.  The examiner should set forth a complete rationale for his or her conclusions in the report of examination.

2.  The Veteran should be afforded a VA examination to determine whether the Veteran currently has a liver disorder and, if so, whether such disorder is related to the positive hepatitis screen that the Veteran had in service.  All necessary tests and studies should be performed.  The examiner should review the claims file in conjunction with the report of examination.  He or she should then provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran has a liver disorder that is related to the positive hepatitis screen in service.  The examiner should provide a complete rationale for his or her conclusions.  In doing to the examiner should discuss the private physician's finding of suspected steatohepatitis.  

3.  The RO should contact the private audiologist who conducted the August 23, 2010 audiological evaluation and ask that he or she identify the test that was used at that evaluation to determine the Veteran's speech discrimination.  The private audiologist should be asked to specify whether the Maryland CNC test was used.  

4.  The Veteran should be afforded a new VA audiological evaluation to determine the current severity of his hearing loss.  Audiological and speech recognition testing using the Maryland CNC controlled speech discrimination test should be conducted.  All symptoms and functional effects of the Veteran's hearing loss should be set forth in the report of examination. 

After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable, or less than fully favorable, to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


